 



Exhibit 10.1
Del Monte Foods Company
Annual Salary Adjustment for Named Executive Officers
as Approved by the Compensation Committee of the Board of Directors
of Del Monte Foods Company on September 21, 2006

                                      ANNUAL SALARY               Effective
September 1, 2006               Cash             Base     Perquisite     Total  
Name   Salary (1)     Allowance (2)     Annual Salary  
 
                       
Richard G. Wolford
  $ 1,030,000     $ 42,000     $ 1,072,000  
 
                       
David L. Meyers
  $ 487,000     $ 36,000     $ 523,000  
 
                       
Timothy A. Cole
  $ 410,000     $ 36,000     $ 446,000  
 
                       
Nils Lommerin
  $ 460,000     $ 36,000     $ 496,000  

 

(1)   Base Salary reflects the amount of compensation the Company considers
eligible salary for purposes of its Annual Incentive Plan or similar plans,
which does not include an executive’s annual cash perquisite allowance.   (2)  
No adjustments were made to these executive cash perquisite allowances on
September 21, 2006.

